CORRECTED NOTICE OF ALLOWABILITY
Examiner’s Comment
	The claims are allowed for the same reasons as stated on the Notice of Allowance mailed 4/20/2022 and will replace the Notice of Allowance mailed 4/20/2022. This action has been issued to respond and consider the IDS mailed 6/02/2022.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Kobs on 4/6/2022.
The application has been amended as follows: 
Claim 21: A system for treating a vein, the system comprising:
a syringe comprising a syringe plunger and a syringe flange having syringe first and second wings extending radially in opposite directions, wherein a distal end of the syringe plunger is configured to be inserted into a lumen of the syringe;
a dispenser gun comprising a control and a holding segment comprising a plurality of opposing flanges extending distally from the dispenser gun, wherein:
the dispenser gun defines a circumferentially enclosed lumen having an open distal end and configured to accept a proximal end of the syringe plunger through the open distal end, the lumen extending proximally through the holding segment,
the holding segment defines a slot at a distal end of the holding segment, the slot configured to mate with the syringe flange of the syringe and having a distal opening sized to accommodate the syringe flange and an interior channel configured to allow rotation of the syringe first and second wings within the interior channel, a stop surface of the holding segment configured to limit rotation of the syringe first and second wings within the interior channel; and 
a catheter having a distal opening and a side wall, the catheter configured to be
operably connected to the syringe, wherein the catheter is configured to advance distally
across a treatment zone in the vein, wherein:
activation of the control results in the syringe plunger advancing distally in the lumen when the slot at the distal end of the holding segment is mated with the syringe flange of the syringe, causing the syringe plunger to expel a vein-occluding substance into the catheter when the catheter is operably connected to the syringe, causing the catheter to deliver a bolus of between about 0.05mL and 3mL of the vein-occluding substance into the vein, and
the dispenser gun is configured to deliver a plurality of spaced-apart
boluses of the vein-occluding substance. 

Claim 32: A method for treating a vein, the method comprising:
inserting a catheter into the vein, wherein the catheter is operably connected to a syringe comprising a syringe plunger and a syringe flange having syringe first and second wings extending radially in opposite directions, the catheter having a distal opening and a side wall, wherein a distal end of the syringe plunger is configured to be inserted into a lumen of the syringe;
positioning a distal end of the catheter at a first location within the vein;
activating a control of a dispenser gun to cause the syringe plunger to expel a first bolus of between about 0.05mL and 3mL of a vein-occluding substance into the catheter when the catheter is operably connected to the syringe, wherein:
the dispenser gun comprises the control and a holding segment comprising a plurality of opposing flanges extending distally from the dispenser gun,
the dispenser gun defines a circumferentially enclosed lumen having an open distal end and configured to accept a proximal end of the syringe plunger through the open distal end, the lumen extending proximally through the holding segment,
the holding segment defines a slot at a distal end of the holding segment, configured to mate with the syringe flange of the syringe and having a distal opening sized to accommodate the syringe flange and an interior channel configured to allow rotation of the syringe first and second wings within the interior channel, a stop surface of the holding segment configured to limit rotation of the syringe first and second wings within the interior channel, and
wherein the dispenser gun is configured to deliver a plurality of spaced-apart boluses of the vein-occluding substance; 
withdrawing the distal end of the catheter from the first location to a second location within the vein; and
activating the control of the dispenser gun to cause the syringe plunger to expel a second bolus of between about 0.05mL and 3mL of the vein-occluding substance into the catheter when the distal end of the catheter is at the second location. 

Claim 34: The method of claim 33, wherein an adapter of the dispenser gun defines the circumferentially enclosed lumen 




 Claim 40: (Cancelled).

Allowable Subject Matter
Claims 21-39 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a dispenser gun defining a circumferentially enclosed lumen having an open distal end and configured to accept a proximal end of the syringe plunger through the open distal end, the lumen extending proximally through the holding segment.
Closest cited prior art Redl et al. US PG Pub [2006/0191962] discloses: (Figure 1) A system for treating a vein, the system (2) comprising: a syringe (bores 30 and 32), a syringe plunger (plunger members 53 and 54), a syringe flange having syringe first and second wings (flanged ends 44 and 46), dispenser gun (See figure 32, apparatus is shown having a conventional gun-type applicator construction, [0089]; an actuating member, generally indicated at 86, is cooperatively associated with the pistons 48 and 50 to eject sealant. By "cooperatively associated" it is meant that the actuating member may be part of the structure that actuates the ejection the sealant or the actuating member may be operatively attached to or carried by such structure or may be separate from the structure but interactive directly or indirectly with such structure, [0065]), a control (actuating member 86), a holding segment (frame 34) comprising opposing flanges (flanged ends 60 and 62) extending distally from the dispenser gun, wherein: the dispenser gun defines a lumen (cavity 36 and 38), a holding segment defines a slot at a distal end of the holding segment (The frame 34 may also define slots 40 and 42, [0062]), a stop surface (distal facing surface of stop 52,…a flanged end 60 and 62 of each respective plunger member 53 and 54 may be received in a corresponding slot 64 and 66, [0063]), and a catheter (…the syringe plunger structure may be used and adapted for use with other sealant applicator assembly disposable sets which contain other adaptors, such as a catheter, [0073]).
Redl fails to teach or make obvious: a dispenser gun defining a circumferentially enclosed lumen having an open distal end and configured to accept a proximal end of the syringe plunger through the open distal end, the lumen extending proximally through the holding segment, delivering a first and second bolus of between about 0.05mL and 3mL, and a method for treating a vein, comprising, inserting a catheter into the vein, wherein the catheter is operably connected to a syringe positioning a distal end of the catheter at a first location within the vein; to cause the syringe plunger to expel a first bolus between about 0.05mL and 3mL withdrawing the distal end of the catheter from the first location to a second location within the vein to cause the syringe plunger to expel a second bolus of between about 0.05mL and 3mL into the catheter when the distal end of the catheter is at the second location.
Closest cited prior art Globerman et al. [2010/0191215] discloses: (Figure 12A-B and 13A-B) a dispenser gun (injector holder 404) defining a circumferentially enclosed lumen (…injector holder 404, with a closable door 424 is optionally provided for holding body 102 of injector 100. When door 424 is closed, a cylindrical lumen 428 for receiving body 102 (of injector 100) is created, [0216]).
Globerman fails to teach or make obvious: a dispenser gun defining a circumferentially enclosed lumen having an open distal end and configured to accept a proximal end of the syringe plunger through the open distal end, the lumen extending proximally through the holding segment, delivering a first and second bolus of between about 0.05mL and 3mL, and a method for treating a vein, comprising, inserting a catheter into the vein, wherein the catheter is operably connected to a syringe positioning a distal end of the catheter at a first location within the vein; to cause the syringe plunger to expel a first bolus between about 0.05mL and 3mL withdrawing the distal end of the catheter from the first location to a second location within the vein to cause the syringe plunger to expel a second bolus of between about 0.05mL and 3mL into the catheter when the distal end of the catheter is at the second location.
Closest cited prior art Silverman et al. US PG Pub [2003/0171645] discloses: delivering a bolus of between about 0.05mL and 3mL (The amount or bolus of augmenting solution injected into wall 193 for each implant can range from 0.05 cc to 10 cc, [0091]; Examiner understands that cubic centimeters is the equivalent of mL and thus the bolus is sized within the claimed range).
Silverman fails to teach or make obvious: a dispenser gun defining a circumferentially enclosed lumen having an open distal end and configured to accept a proximal end of the syringe plunger through the open distal end, the lumen extending proximally through the holding segment and a method for treating a vein, comprising, inserting a catheter into the vein, wherein the catheter is operably connected to a syringe positioning a distal end of the catheter at a first location within the vein; to cause the syringe plunger to expel a first bolus between about 0.05mL and 3mL withdrawing the distal end of the catheter from the first location to a second location within the vein to cause the syringe plunger to expel a second bolus of between about 0.05mL and 3mL into the catheter when the distal end of the catheter is at the second location.
Closest cited prior art Mirizzi et al. US PG Pub [2006/0052823] discloses: A method for treating a vein, comprising, inserting a catheter into the vein (…the desired site within a hollow anatomical structure, such as a blood vessel, is accessed with a catheter, [0111]), wherein the catheter is operably connected to a syringe (…bioabsorbable material and other components can be provided to an administering physician or other health care professional in the form of a kit… kit can contain suitable delivery devices, e.g., syringes, catheters, and the like, along with instructions for placing the occlusion, [0126]; Any suitable syringe can be employed, which utilizes a needle of suitable length and bore for the hollow anatomical structure to be occluded, [0132]); positioning a distal end of the catheter at a first location within the vein (Occlusion of the hollow anatomical structure by adhering opposing walls together is preferably achieved by injecting a tissue adhesive into the hollow anatomical structure, [0115]); to cause the syringe plunger to expel a first bolus of a vein-occluding substance into the catheter (…the. occluding material comprises a tissue adhesive, [0030]).
Mirizzi fails to teach or make obvious: a dispenser gun defining a circumferentially enclosed lumen having an open distal end and configured to accept a proximal end of the syringe plunger through the open distal end, the lumen extending proximally through the holding segment and delivering a first and second bolus of between about 0.05mL and 3mL.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A.C./Junior Examiner, Art Unit 3771                   

/KATHERINE M SHI/Primary Examiner, Art Unit 3771